DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending.

Priority
This application is a Continuation of Application No. 16/559,433, filed on 03 September 2019, now Patent No. 11,159,046.
Applicant’s claim for the benefit of provisional application 62/784,007 submitted on 21 December 2018 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 30 August 2021 have been considered by the examiner.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 12-13 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 12, this claim recites the claim limitation “an optimization engine”.  For purposes of examination, as described in paragraphs [0032] and [0045] and figures 4-5 of the published specification, the “optimization engine” will be construed as a function as described in paragraph [0032] running on a computer as described in paragraph [0045].

In addition, claim 13 recites the claim limitations “a data processing system”.  For purposes of examination, as described in paragraphs [0032] and [0045] and figures 4-5 of the published specification, the “data processing system” will be construed as a computer as described in paragraph [0045].

Because the referred claim limitations of claims 12-13 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inam et al. (US 2017/0237255 A1), hereinafter ‘Inam’.

Regarding claim 1, Inam teaches:
A system for integrated and hierarchical control of a power grid and for achieving one or more pre-set objective functions of the power grid, the power grid comprising a plurality of power transmission lines to transport power at high-voltage or medium-voltage from distributed power generators to substations, loads, and distributed loads having demand-response capabilities, the system comprising: (Inam: Abstract “A system architecture and method for enabling hierarchical intelligent control with appropriate-speed communication and coordination of control using intelligent distributed impedance/voltage injection modules, local intelligence centers, other actuator devices and miscellaneous FACTS coupled actuator devices is disclosed. Information transfer to a supervisory utility control is enabled for responding to integral power system disturbances, system modelling and optimization. By extending the control and communication capability to the edge of the HV power grid, control of the distribution network through FACTS based Demand response units is also enabled. Hence an integrated and hierarchical total power system control is established with distributed impedance/voltage injection modules, local intelligence centers, connected other actuator devices, miscellaneous FACTS coupled devices and utility supervisory all networked at appropriate speeds allowing optimization of the total power system from generation to distribution.”)
one or more power storage devices coupled to the power transmission lines of the power grid and configured to store excess power and provide the power to the loads and the distributed loads; (Inam: [0062] “The current invention uses the capabilities established for sub-cyclic control and appropriate communication for all the distributed impedance injection modules 301, other actuator devices 500 and the miscellaneous FACTS-coupled devices, such as distributed generators 600, energy storage devices 800 etc. that are inside, at the edge and outside the edge of the power grid 300 to provide a distributed but integrated sub-cyclic control and response capability to the total power system 900.”; [0066] “The LINCs 302 also instruct the FACTS controllers at the FACTS-coupled energy storage devices 800 to enable storing of the excess energy pumped into the HV power grid till the HV power grid is brought back to equilibrium. Hence by using the local monitoring, control and communication capabilities at the distributed impedance injection modules 301 LINCs 302, the FACTS-coupled distributed generators 600 and the FACTS-coupled energy storage devices 800, all with high-speed communication capability, the HV power grid and the total power system stability is maintained even under these adverse conditions.”) [The energy storage devices 800 storing of the excess energy pumped into the HV power grid reads on “one or more power storage devices … configured to store excess power”. The energy storage devices 800 providing the distributed response to the total power system reds on “one or more power storage devices … configured to … provide the power …”. ]
a plurality of sensors coupled to and collectively distributed over or deployed along the power transmission lines, each sensor being configured to measure and communicate environmental conditions of its respective power transmission line in-real time; (Inam: figure 9; [0047] The aim of the disclosed invention is to expand the operation of the distributed impedance injection modules CDIIMs, LINCs to optimize the operation of the total power system by providing standardized high-speed local control capability and high-speed local communication (sub-cyclic speeds) capability to the components and subsystems in the local segments of the HV transmission grid and the total power system. Currently a number of FACTS-based monitoring and control capabilities and FACTS-coupled subsystems that influence the operation of the total power system from generation to distribution are being implemented within, at the edge and outside the edge of the total power system. It is the aim of the current invention to integrate the capabilities of all these subsystems locally with the CDIIMs and LINCs to provide a standardized local control capability.”; [0058] “FIG. 5 is an exemplary block diagram of a FACTS monitoring and control module 500 that form other actuator devices that provide the capability for the FACTS electronic devices 501 connected to the total power system for controlling and analyzing its operation using the FACTS-based control capability 502 with high-speed communication capability 410, enabled through high speed link 303.”; [0064] “A typical example is when a distributed load comes online suddenly. Due to the inertia of the system, it takes time for the main generators to rev up and increase the supply current. The sudden increase in load can cause oscillations and droop in voltage on the HV Power grid and hence at the connected loads. In the disclosed system the drop in voltage at the load and oscillations are sensed by the distributed monitoring and control facility of the CDIIM 301.”) [The monitoring functions that are integrated with CDIIMs read on “a plurality of sensors”. Sensing the voltage and oscillations reads on “to measure … environmental conditions”. See the distributed actuator modules or the CDIIMs distributed along the power transmission lines, illustrated in figure 9.]
a plurality of flexible alternating current transmission system (FACTS) based controllers coupling the power generators, power storage devices, loads, and distributed loads to the power grid within, at, or outside edges of the power grid; a plurality of FACTS based impedance injection modules (IIMs) deployed or distributed along the power transmission lines, wherein each FACTS based IIM is for FACTS based control of power flow in a respective segment of a power transmission line to which it is coupled, is to sense real-time power flow characteristics that comprise currents, voltages, or power flow changes on the respective segment of the power transmission line and in response to the sensed power flow characteristics, to generate and inject a voltage or an impedance into the respective segment of the power transmission line to control the power flow in the respective segment of the power transmission line; a plurality of localized intelligence centers, each localized intelligence center coupling to the power generators, the power storage devices, the loads, and the distributed loads Atty. Docket No.: 10084P020C18through the FACTS based controllers and some of the plurality of FACTS based IIMs communicably coupled to the localized intelligence center, to coordinate control of power flow in a local area of the power grid, wherein each FACTS based IIM is in communication with at least one localized intelligence center; and (Inam: [0051]-[0056] “[0051] The main components of the system to achieve the above include: [0052] 1. The first is to have distributed impedance (or equivalent voltage) injection modules attached to the power lines that are intelligent, self-aware, and can react independently to disturbances on the localized portions of the power grid. [0053] The CDIIM developed by the inventors and assigned to the inventors' parent organization meets the above requirement for distributed power grid control. [0054] 2. The second need is to have the miscellaneous FACTS-coupled actuator devices within the power grid, at the edge of the power grid, and outside the the power grid, such as distributed generators, (wind farm, solar farm etc.), energy storage devices (pumped storage, battery storage, flywheel storage, superconducting storage etc.), and other actuator devices, (such as devices providing Demand Response (DR) capabilities, and combinations of power system components with power electronic components that enable monitoring etc. in generation and distribution) all connected to the to the total power system using FACTS-based control, and enabled with standardized high-speed communication and control capability, such that they are enabled to communicate and interact with the supervising controllers designated localized intelligence centers (LINCs). [0055] 3. The third need is to establish high-speed interconnect and communication capability between the distributed impedance injection modules or CDIIM, and LINCs and the other connected actuator devices and miscellaneous FACTS-coupled actuator devices that comprise the distributed generators and storage devices, and other FACTS control devices coupled to the HV power grid, at and outside the HV power grid edge, with local supervising controllers, designated LINCs within the HV power grid and at the edge of the HV power grid. This enables coordinated action of the distributed impedance injection modules and all the other connected actuator devices in the total power system, to overcome and/or limit the disturbances within the local control area and the total power system via control capability established in a hierarchical manner. The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”) [The high-speed communication capability enabled self-aware distributed impedance injection module (CDIIM) reads on “a FACTS based IIM”.]
a supervisory utility configured to receive real-time inputs from the plurality of sensors and the plurality of FACTS based IIMs, and to generate and communicate decisions and settings based on the inputs, so as to hierarchically control power flow of the power grid; (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0046] “These normal speed communication channels are used for monitoring, and supervisory control of the power grid, and the collection of data on power grid operations for simulation and optimization of the HV power grid operations.”)
wherein the localized intelligence centers, the sensors, the FACTS based controllers, the FACTS based IIMs, and the supervisory utility collectively provide an integrated power flow control for the power grid to achieve the one or more pre-set objective functions established for the power grid. (Inam: [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”) [The system constraints read on “the one or more pre-set objective functions”.]

Regarding claim 2, Inam teaches all the features of claim 1.
Inam further teaches:
wherein the FACTS based controllers and the some of the FACTS based IIMs communicably coupled to the localized intelligence center in each local area are configured to locally respond to specific injection settings provided by the localized intelligence center based on the decisions and settings generated and communicated by the supervisory utility. (Inam: [0047] “By providing the added high-speed communication capability to the DIIMs 102, converting them to distributed impedance injection modules CDIIMs 301 connected to the LINCs 302, the CDIIMs 301 and LINCs 302 are able to coordinate the actions of these CDIIM and other actuator devices and the miscellaneous FACTS-coupled actuator devices to respond in a coordinated fashion at the local level and also on a total power system level to the needs of the total power system, increasing system stability and security.”; [0056] “4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; [0066] “At the same time, the CDIIM 301 communicate over the high-speed links to the LINCs 302 to inform and provide control instructions to the FACTS control at the distributed FACTS-coupled generators 600 to control the rate of injection of power onto the HV power grid. The LINCs 302 also instruct the FACTS controllers at the FACTS-coupled energy storage devices 800 to enable storing of the excess energy pumped into the HV power grid till the HV power grid is brought back to equilibrium. Hence by using the local monitoring, control and communication capabilities at the distributed impedance injection modules 301 LINCs 302, the FACTS-coupled distributed generators 600 and the FACTS-coupled energy storage devices 800, all with high-speed communication capability, the HV power grid and the total power system stability is maintained even under these adverse conditions. The identified cause of HV power grid disturbance and the solution are also intimated to the supervisory utility 206 over the communication link 305 by the LINCs 302. The supervisory utility 206 can then decide if all the components of the total power system from generators to transmission to distribution need to be optimally re-balanced.”)

Regarding claim 4, Inam teaches all the features of claim 1.
Inam further teaches:
wherein the environmental conditions comprise at least one of: a voltage, a current, a temperature, a humidity, a noise, a wind speed, or a geomagnetically induced current (GIC) vibration. (Inam: [0064] “In the disclosed system the drop in voltage at the load and oscillations are sensed by the distributed monitoring and control facility of the CDIIM 301.”)

Regarding claim 5, Inam teaches all the features of claims 1 and 4.
Inam further teaches:
wherein the supervisory utility communicates the decisions and settings to each localized intelligence center for generating specific injection settings to control the FACTS based controllers and the some of the FACTS based IIMs communicably coupled to the localized intelligence center. (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0057] “The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Regarding claim 6, Inam teaches all the features of claim 1.
Inam further teaches:
wherein the localized intelligence centers further generate and provide specific injection settings to the FACTS based IIMs based on the decisions and settings generated by the supervisory utility. (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0057] “The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Regarding claim 7, Inam teaches all the features of claim 1.
Inam further teaches:
wherein the decisions and settings to achieve the one or more pre-set objective functions are determined based on one or more of the following input parameters: (i) constraints, (ii) the measured environmental conditions from at least one sensor, or (iv) measured power flow conditions such as voltage or current of at least one segment of the power transmission line. (Inam: [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inam, in view of Aivaliotis et al. (US 2012/0179301 A1), hereinafter ‘Aivaliotis’. Aivaliotis is a reference cited in the information disclosure statements (IDS) submitted by Applicant on 30 August 2021.
Regarding claim 9, Inam teaches all the features of claims 1 and 7.
Inam does not explicitly teach: wherein the constraints, the measured environmental conditions, and the sensed power flow characteristics are utilized to generate the decisions and settings to optimize one or more of the pre-set objective functions.
Aivaliotis teaches:
wherein the constraints, the measured environmental conditions, and the sensed power flow characteristics are utilized to generate the decisions and settings to optimize one or more of the pre-set objective functions. (Aivaliotis: [0073] “At step 406, adaptation module 138 optimizes system operation based on current system operating state, current constraints/limits, and selected performance metric.  At step 408, adaptation module 138 calculates control actions to achieve computed optimal system operation.  Log calculated control actions occur at step 410 and finally, at step 412, adaptation module 138 transmits calculated control actions to system operators 132/140 and/or to controllable equipment 142.”; “[0049] “It is noted that PMU measurements are time-synchronized measurements of voltage and current phasors across the transmission grid.  They indicate the operating condition of the power system, i.e. exact voltage level at various locations throughout the system and current flow through various transmission lines in the system.”; [0163] “Once the design of the conductor is decided by the utility engineer, the transfer capacity of any overhead transmission line is directly affected by weather conditions, especially wind which varies randomly, spatially and substantially.  In New York State as around the world, the transmission capacity is currently fixed based on assumed weather conditions.  These assumed weather conditions may be constant throughout the year or might be adjusted seasonally to set the capacity limit of a transmission line.”; [0164] The present dynamic line rating technology provides the capacity of the transmission line in real time, taking into consideration actual weather conditions and, particularly, the effect of wind variability.”) [The current constraints/limits read on “the constraints”, weather conditions read on “the measured environmental conditions”, and the combination of the voltage and the current flow reads on “the sensed power flow characteristics”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam and Aivaliotis before them, to modify power grid control system with proactive and interactive responses to grid disturbances to incorporate constraints, the weather conditions, and voltage and current flow across the transmission grid.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing efficiency of power transmission under varying situations (Aivaliotis: [0011] “Turning back to the operating protocols for such equipment used when managing a power grid, many previously defined prior art protocols for operating the system reliably during both normal and contingency conditions have problems finding a feasible operating point or result in operating conditions that prevent the most efficient and cleanest utilization of the existing generating resources due to reliability-related constraints.  Under different situations such operating conditions might not be optimal, which could be further improved by proper utilization and arrangement of existing T&D equipment, which never the less, in current systems, is not fully utilized due to insufficient control decisions resulting from reduced situational awareness or reduced knowledge of control algorithms for optimally operating such equipment.”; [0073] “At step 406, adaptation module 138 optimizes system operation based on current system operating state, current constraints/limits, and selected performance metric.  At step 408, adaptation module 138 calculates control actions to achieve computed optimal system operation.”).


Claims 3, 8 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Inam, in view of Aivaliotis, further in view of Saha et al. (US 2018/0098137 A1), hereinafter ‘Saha’. Saha is a reference cited in the information disclosure statements (IDS) submitted by Applicant on 30 August 2021.

Regarding claim 3, Inam teaches all the features of claim 1.
Inam further teaches:
wherein the supervisory utility is further configured to use the received real-time inputs from the sensors, the real-time inputs from the IIMs and the input of constraints … to generate the decisions and settings that enable the grid to meet the one or more pre-set objective functions. (Inam: [0046] “These normal speed communication channels are used for monitoring, and supervisory control of the power grid, and the collection of data on power grid operations for simulation and optimization of the HV power grid operations.”; [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”)

Inam does not explicitly teach: wherein the supervisory utility is further configured to use the received real-time inputs from the sensors, the real-time inputs from the IIMs and the input of constraints, policies, regulations and standards …
Aivaliotis teaches:
wherein the supervisory utility is further configured to use the received real-time inputs from the sensors, the real-time inputs from the IIMs and the input of constraints, policies … (Aivaliotis: [0016] “The present arrangement makes it possible to use on-line measurements to make decisions about enhancing the T&D equipment at the key locations and adjusting it in real time in order to better utilize energy resources.  Maximum utilization of the existing assets and optimized operation of the power grid delivers additional benefits such as better utilization of all available resources, including renewable resources, both economically and from the system reliability point of view, as well as in terms of greenhouse gas emissions reduction.”; [0031] “For example, when the grid/system is experiencing relatively low voltages and has line flow limits close to their thermal limits, the adaptation module and software activates its Extreme Voltage Minimization (MXV) module and finds the most effective equipment whose set points should be adjusted in order to bring voltages and line flows within the thermal line flow limits and voltage limits.  Alternatively, if the WASA output shows that the reliability state is ‘normal,’ namely the system state is within the thermal limits and voltage limits, the adaptation module may select an optimization which increases the efficiency of resource utilization, without endangering reliability (while ensuring no thermal and/or voltage limit violations).”) [Bringing voltages and the line flows within the limits and the greenhouse gas emission reduction read on “policies”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam and Aivaliotis before them, to modify power grid control system to incorporate the greenhouse gas emission reduction requirements.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing efficiency of power transmission while considering cleanest utilization of the existing generating resources (Aivaliotis: [0011] “Turning back to the operating protocols for such equipment used when managing a power grid, many previously defined prior art protocols for operating the system reliably during both normal and contingency conditions have problems finding a feasible operating point or result in operating conditions that prevent the most efficient and cleanest utilization of the existing generating resources due to reliability-related constraints.  Under different situations such operating conditions might not be optimal, which could be further improved by proper utilization and arrangement of existing T&D equipment, which never the less, in current systems, is not fully utilized due to insufficient control decisions resulting from reduced situational awareness or reduced knowledge of control algorithms for optimally operating such equipment.”).

Inam and Aivaliotis do not explicitly teach: wherein the supervisory utility is further configured to use the received real-time inputs from the sensors, the real-time inputs from the IIMs and the input of constraints, policies, regulations and standards …
Saha teaches:
wherein the supervisory utility is further configured to use the received real-time inputs from the sensors, the real-time inputs from the IIMs and the input of constraints, policies, regulations and standards … (Saha: [0002] “The maximum allowable vegetation height (MAVH) under or around high voltage power lines right-of-way (ROW) is mainly controlled by the MGCC and required MVCD parameters.  The utility vegetation management line of business must ensure compliance to this MVCD requirements for the electric lines that they own or maintain.  The This electric transmission and distribution vegetation management is a mandatory compliance process that electric utility companies (investors owned, publicly owned or privately owned), Transmission Owners (TO) and Generation Owners (GO) must carry out to ensure safe, reliable and affordable electricity supply to their customers and prevent any hazards to the environment from potential vegetation related flash-over hazards and resulting blackouts.  Noncompliance to these regulations may impose steep fines and other punishments to the responsible utility companies, TO or GO.”; [0008] “This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic. … This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic.”) [Having the vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) for the right-of-way, electromagnetic field, and noises reads on “regulations and standards”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam, Aivaliotis and Saha before them, to modify power grid control system to incorporate consideration for regulations and standards.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing efficiency of power transmission while protecting the nation's critical power infrastructures, human lives, and properties and environment (Saha: [0007] “Thus, there remains a heartfelt need for an improved system and method in which the utility power lines vegetation management process can protect the nation's critical power infrastructures, human lives, properties and environment with higher reliability, accuracy and efficiency.”).

Regarding claim 8, Inam teaches all the features of claims 1 and 7.
Inam does not explicitly teach: wherein the one or more pre-set objective functions comprise energy cost, network reliability, and asset utilization and life of the power grid, and the constraints comprise standard compliance of current and voltage, carbon emission limits, right-of-way requirements, electromagnetic interference (EMI) limits, and sound emission limits.
Aivaliotis teaches:
wherein the one or more pre-set objective functions comprise energy cost, network reliability, and asset utilization and life of the power grid, and (Aivaliotis: [0077] “A first feature of the present arrangement concerns a basic underlying concept that maximizing transmission system utilization and accommodating larger renewable and intermittent energy sources at an acceptable cost and without diminishing reliability, but rather enhancing it, requires careful adaptive selection of performance criteria as conditions vary.”; [0034] “Extensive simulation experiments must be performed prior to deploying DLRs and additional (to the already planned ones) PMUs to identify key locations for their implementation in order to achieve quantifiable system performance in an order pre-agreed on, so that, assuming the present system is used to process on-line information about the system, the performance objectives and/or their desired tradeoffs are achieved.”; [0016] “The present arrangement makes it possible to use on-line measurements to make decisions about enhancing the T&D equipment at the key locations and adjusting it in real time in order to better utilize energy resources.  Maximum utilization of the existing assets and optimized operation of the power grid delivers additional benefits such as better utilization of all available resources, including renewable resources, both economically and from the system reliability point of view, as well as in terms of greenhouse gas emissions reduction.”) [The economical consideration or the cost of the energy sources reads on “energy cost”, the system reliability reads on “network reliability”, and utilization of all available resources which also extends life of the resources reads on “asset utilization and life …”.]
the constraints comprise standard compliance of current and voltage, carbon emission limits … (Aivaliotis: [0016] “The present arrangement makes it possible to use on-line measurements to make decisions about enhancing the T&D equipment at the key locations and adjusting it in real time in order to better utilize energy resources.  Maximum utilization of the existing assets and optimized operation of the power grid delivers additional benefits such as better utilization of all available resources, including renewable resources, both economically and from the system reliability point of view, as well as in terms of greenhouse gas emissions reduction.”; [0031] “For example, when the grid/system is experiencing relatively low voltages and has line flow limits close to their thermal limits, the adaptation module and software activates its Extreme Voltage Minimization (MXV) module and finds the most effective equipment whose set points should be adjusted in order to bring voltages and line flows within the thermal line flow limits and voltage limits.  Alternatively, if the WASA output shows that the reliability state is ‘normal,’ namely the system state is within the thermal limits and voltage limits, the adaptation module may select an optimization which increases the efficiency of resource utilization, without endangering reliability (while ensuring no thermal and/or voltage limit violations).”) [The bringing of voltages and line flows within corresponding limits reads on “standard compliance of current and voltage”, and the greenhouse gas emissions reduction reads on “carbon emission limits”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam and Aivaliotis before them, to modify providing power grid control system to incorporate using constraints, such as regulatory constraints.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for more efficient and cleaner utilization in transmitting of power (Aivaliotis: [0011] “Turning back to the operating protocols for such equipment used when managing a power grid, many previously defined prior art protocols for operating the system reliably during both normal and contingency conditions have problems finding a feasible operating point or result in operating conditions that prevent the most efficient and cleanest utilization of the existing generating resources due to reliability-related constraints.  Under different situations such operating conditions might not be optimal, which could be further improved by proper utilization and arrangement of existing T&D equipment, which never the less, in current systems, is not fully utilized due to insufficient control decisions resulting from reduced situational awareness or reduced knowledge of control algorithms for optimally operating such equipment.”).

Inam and Aivaliotis do not explicitly teach: the constraints comprise standard compliance of current and voltage, carbon emission limits, right-of-way requirements, electromagnetic interference (EMI) limits, and sound emission limits.
Saha teaches:
the constraints comprise standard compliance of current and voltage, carbon emission limits, right-of-way requirements, electromagnetic interference (EMI) limits, and sound emission limits. (Saha: [0002] “The maximum allowable vegetation height (MAVH) under or around high voltage power lines right-of-way (ROW) is mainly controlled by the MGCC and required MVCD parameters.  The utility vegetation management line of business must ensure compliance to this MVCD requirements for the electric lines that they own or maintain.  The This electric transmission and distribution vegetation management is a mandatory compliance process that electric utility companies (investors owned, publicly owned or privately owned), Transmission Owners (TO) and Generation Owners (GO) must carry out to ensure safe, reliable and affordable electricity supply to their customers and prevent any hazards to the environment from potential vegetation related flash-over hazards and resulting blackouts.  Noncompliance to these regulations may impose steep fines and other punishments to the responsible utility companies, TO or GO.”; [0008] “This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic. … This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic.”) [Having the vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) for the right-of-way, electromagnetic field, and noises reads on “right-of-way requirements, electromagnetic interference (EMI) limits, and sound emission limits”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam, Aivaliotis and Saha before them, to modify power grid control system to incorporate consideration for regulations and standards.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing efficiency of power transmission while protecting the nation's critical power infrastructures, human lives, and properties and environment (Saha: [0007] “Thus, there remains a heartfelt need for an improved system and method in which the utility power lines vegetation management process can protect the nation's critical power infrastructures, human lives, properties and environment with higher reliability, accuracy and efficiency.”).


Regarding claim 10, Inam teaches:
A system for control of a high-voltage or a medium-voltage power grid, comprising: (Inam: Abstract “A system architecture and method for enabling hierarchical intelligent control with appropriate-speed communication and coordination of control using intelligent distributed impedance/voltage injection modules, local intelligence centers, other actuator devices and miscellaneous FACTS coupled actuator devices is disclosed. Information transfer to a supervisory utility control is enabled for responding to integral power system disturbances, system modelling and optimization. By extending the control and communication capability to the edge of the HV power grid, control of the distribution network through FACTS based Demand response units is also enabled. Hence an integrated and hierarchical total power system control is established with distributed impedance/voltage injection modules, local intelligence centers, connected other actuator devices, miscellaneous FACTS coupled devices and utility supervisory all networked at appropriate speeds allowing optimization of the total power system from generation to distribution.”)
a plurality of localized intelligence centers; (Inam: figure 9) [See the localized intelligence centers (LINCs) 302, illustrated in figure 9)
transmission lines to transport power at high-voltage or medium-voltage from power generators to substations or distributed loads having demand-response capabilities; (Inam: [0027]-[0029] “[0027] 1. High voltage (HV) power grid—is the HV power transmission system that transports power at high voltage from the power generators to the sub-stations or other distributed loads. [0028] 2. Total power system—This term includes therein power-generation capability, HV power grid, substations, power distribution capability, any and all power stabilization and control capability associated with the power generation, HV power grid and power distribution, including any energy-storage capabilities. [0029] 3. DIIMs—Self-aware (with built-in capability to recognize problems/intelligence) Distributed Impedance Injection Modules that are attached to the HV power grid to control the power flow on the HV transmission lines.”)
a plurality of sensors coupled to and collectively distributed over or deployed along the transmission lines, each sensor being configured to measure environmental conditions of its respective transmission line; (Inam: figure 9; [0047] The aim of the disclosed invention is to expand the operation of the distributed impedance injection modules CDIIMs, LINCs to optimize the operation of the total power system by providing standardized high-speed local control capability and high-speed local communication (sub-cyclic speeds) capability to the components and subsystems in the local segments of the HV transmission grid and the total power system. Currently a number of FACTS-based monitoring and control capabilities and FACTS-coupled subsystems that influence the operation of the total power system from generation to distribution are being implemented within, at the edge and outside the edge of the total power system. It is the aim of the current invention to integrate the capabilities of all these subsystems locally with the CDIIMs and LINCs to provide a standardized local control capability.”; [0058] “FIG. 5 is an exemplary block diagram of a FACTS monitoring and control module 500 that form other actuator devices that provide the capability for the FACTS electronic devices 501 connected to the total power system for controlling and analyzing its operation using the FACTS-based control capability 502 with high-speed communication capability 410, enabled through high speed link 303.”; [0064] “A typical example is when a distributed load comes online suddenly. Due to the inertia of the system, it takes time for the main generators to rev up and increase the supply current. The sudden increase in load can cause oscillations and droop in voltage on the HV Power grid and hence at the connected loads. In the disclosed system the drop in voltage at the load and oscillations are sensed by the distributed monitoring and control facility of the CDIIM 301.”) [The monitoring functions that are integrated with CDIIMs read on “a plurality of sensors”. Sensing the voltage and oscillations reads on “to measure … environmental conditions”. See the distributed actuator modules or the CDIIMs distributed along the power transmission lines, illustrated in figure 9.]
a plurality of flexible alternating current transmission system (FACTS) based controllers for coupling the power generators, the substations, the distributed loads, and power storage devices to the power grid, each FACTS based controller communicably coupled to at least one localized intelligence center; a plurality of FACTS based impedance injection modules (IIMs) deployed or distributed along the transmission lines, each FACTS based IIM being configured to sense changes in power flow over a segment of a transmission line to which it is coupled to and to communicate with at least one localized intelligence center; and (Inam: [0051]-[0056] “[0051] The main components of the system to achieve the above include: [0052] 1. The first is to have distributed impedance (or equivalent voltage) injection modules attached to the power lines that are intelligent, self-aware, and can react independently to disturbances on the localized portions of the power grid. [0053] The CDIIM developed by the inventors and assigned to the inventors' parent organization meets the above requirement for distributed power grid control. [0054] 2. The second need is to have the miscellaneous FACTS-coupled actuator devices within the power grid, at the edge of the power grid, and outside the the power grid, such as distributed generators, (wind farm, solar farm etc.), energy storage devices (pumped storage, battery storage, flywheel storage, superconducting storage etc.), and other actuator devices, (such as devices providing Demand Response (DR) capabilities, and combinations of power system components with power electronic components that enable monitoring etc. in generation and distribution) all connected to the to the total power system using FACTS-based control, and enabled with standardized high-speed communication and control capability, such that they are enabled to communicate and interact with the supervising controllers designated localized intelligence centers (LINCs). [0055] 3. The third need is to establish high-speed interconnect and communication capability between the distributed impedance injection modules or CDIIM, and LINCs and the other connected actuator devices and miscellaneous FACTS-coupled actuator devices that comprise the distributed generators and storage devices, and other FACTS control devices coupled to the HV power grid, at and outside the HV power grid edge, with local supervising controllers, designated LINCs within the HV power grid and at the edge of the HV power grid. This enables coordinated action of the distributed impedance injection modules and all the other connected actuator devices in the total power system, to overcome and/or limit the disturbances within the local control area and the total power system via control capability established in a hierarchical manner. The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”) [The high-speed communication capability enabled self-aware distributed impedance injection module (CDIIM) reads on “a FACTS based IIM”.]
a supervisory utility, comprising … a communication capability, configured to communicate with the localized intelligence centers for grid monitoring and grid control; (Inam: [0046], figure 3 “Communication 305 is also established from the LINCs 302 to and from the utility supervisory 206 using normal communication channels. Such communication 207 is also established to and from the substations 204 to the utility supervisory 206.”)
wherein the supervisory utility, the localized intelligence centers the sensors, the FACTS based controllers, and the FACTS based IIMs, collectively provide hierarchical monitoring and optimized control of the power grid; and (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0046] “These normal speed communication channels are used for monitoring, and supervisory control of the power grid, and the collection of data on power grid operations for simulation and optimization of the HV power grid operations.”) (Inam: [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”) [The system constraints read on “the one or more pre-set objective functions”.]

Inam does not explicitly teach: a supervisory utility, comprising at least a processor and a communication capability; and wherein the supervisory utility is further configured to accept inputs of the constraints comprising policies, regulations and standards for the power grid, the real-time measurements from the sensors, comprising environmental conditions, and the real-time power flow conditions from the distributed FACTS based controllers and IIM, and generate and communicate decisions and settings for hierarchical control of the power grid so as to meet one or more objective functions pre-set for the power grid.
Aivaliotis teaches: 
a supervisory utility, comprising at least a processor and a communication capability; and (Aivaliotis: [0052] “It is noted that SCADA SYSTEM, PDC and STATE ESTIMATOR, all independently refer to existing system components. SCADA is a communications system consisting of remote terminal units (RTU) at the substations that collect measurements from sensors (primarily voltage and current transformers) and send them via communication links to a control center. Each electric utility has its own SCADA system, installed by a specific vendor. PDC is a computer running software that collects input data from multiple PMU and combines them all together and produces a single output with all the data, so that these data can be processed by other applications, STATE ESTIMATOR is a program that gets raw data from SCADA (and also the PDC) and processes/filters them using a model of the power system and some processing algorithms and provides a more accurate/filtered version of the system data that can be presented to the system operator or used for other energy management system (EMS) applications. The exact architecture for all these systems depends on the specific implementation.”; [0053] “Turning to exemplary FIG. 1, this figure shows a power management system (designated by the outline 122 in the context of managing a power transmission line/gird (designated by the outline 102) according to the present arrangement in both a closed loop option as well as in an operator-in-loop arrangement.”) [The power management system 102 reads on “a supervisory utility”, and the computer running software reads on having “a processor”.]
wherein the supervisory utility is further configured to accept inputs of the constraints comprising policies, … the real-time measurements from the sensors, comprising environmental conditions, and the real-time power flow conditions from the distributed FACTS based controllers and IIM, and generate and communicate decisions and settings for hierarchical control of the power grid so as to meet one or more objective functions pre-set for the power grid. (Aivaliotis: [0073] “At step 406, adaptation module 138 optimizes system operation based on current system operating state, current constraints/limits, and selected performance metric.  At step 408, adaptation module 138 calculates control actions to achieve computed optimal system operation.  Log calculated control actions occur at step 410 and finally, at step 412, adaptation module 138 transmits calculated control actions to system operators 132/140 and/or to controllable equipment 142.”; “[0049] “It is noted that PMU measurements are time-synchronized measurements of voltage and current phasors across the transmission grid.  They indicate the operating condition of the power system, i.e. exact voltage level at various locations throughout the system and current flow through various transmission lines in the system.”; [0163] “Once the design of the conductor is decided by the utility engineer, the transfer capacity of any overhead transmission line is directly affected by weather conditions, especially wind which varies randomly, spatially and substantially.  In New York State as around the world, the transmission capacity is currently fixed based on assumed weather conditions.  These assumed weather conditions may be constant throughout the year or might be adjusted seasonally to set the capacity limit of a transmission line.”; [0164] The present dynamic line rating technology provides the capacity of the transmission line in real time, taking into consideration actual weather conditions and, particularly, the effect of wind variability.”) [The current constraints/limits read on “the constraints”, weather conditions reads on “the measured environmental conditions”, and the combination of the voltage and the current flow reads on “the sensed power flow characteristics”. The greenhouse gas emission reduction read on “policies”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam and Aivaliotis before them, to modify power grid control system to incorporate using constraints, such as regulatory constraints.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for more efficient and cleaner utilization in transmitting of power (Aivaliotis: [0011] “Turning back to the operating protocols for such equipment used when managing a power grid, many previously defined prior art protocols for operating the system reliably during both normal and contingency conditions have problems finding a feasible operating point or result in operating conditions that prevent the most efficient and cleanest utilization of the existing generating resources due to reliability-related constraints.  Under different situations such operating conditions might not be optimal, which could be further improved by proper utilization and arrangement of existing T&D equipment, which never the less, in current systems, is not fully utilized due to insufficient control decisions resulting from reduced situational awareness or reduced knowledge of control algorithms for optimally operating such equipment.”; [0073] “At step 406, adaptation module 138 optimizes system operation based on current system operating state, current constraints/limits, and selected performance metric.  At step 408, adaptation module 138 calculates control actions to achieve computed optimal system operation.”).

Inam and Aivaliotis do not explicitly teach: wherein the supervisory utility is further configured to accept inputs of the constraints comprising policies, regulations and standards for the power grid, …
Saha teaches:
wherein the supervisory utility is further configured to accept inputs of the constraints comprising policies, regulations and standards for the power grid, … (Saha: [0002] “The maximum allowable vegetation height (MAVH) under or around high voltage power lines right-of-way (ROW) is mainly controlled by the MGCC and required MVCD parameters.  The utility vegetation management line of business must ensure compliance to this MVCD requirements for the electric lines that they own or maintain.  The This electric transmission and distribution vegetation management is a mandatory compliance process that electric utility companies (investors owned, publicly owned or privately owned), Transmission Owners (TO) and Generation Owners (GO) must carry out to ensure safe, reliable and affordable electricity supply to their customers and prevent any hazards to the environment from potential vegetation related flash-over hazards and resulting blackouts.  Noncompliance to these regulations may impose steep fines and other punishments to the responsible utility companies, TO or GO.”; [0008] “This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic. … This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic.”) [Having the vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) for the right-of-way, electromagnetic field, and noises reads on “regulations and standards”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam, Aivaliotis and Saha before them, to modify power grid control system to incorporate consideration for regulations and standards.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing efficiency of power transmission while protecting the nation's critical power infrastructures, human lives, and properties and environment (Saha: [0007] “Thus, there remains a heartfelt need for an improved system and method in which the utility power lines vegetation management process can protect the nation's critical power infrastructures, human lives, properties and environment with higher reliability, accuracy and efficiency.”).

Regarding claim 11, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein the real time measurements and power flow conditions and the generated and communicated decisions and settings sent to the localized intelligence centers are all location specific and time dependent. (Inam: [0055] “This enables coordinated action of the distributed impedance injection modules and all the other connected actuator devices in the total power system, to overcome and/or limit the disturbances within the local control area and the total power system via control capability established in a hierarchical manner. The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order.”; [0046] “Centralized control of the grid using high-level algorithms and modeling used for HV power grid control, in the past and currently, is not efficient in achieving the needed response under the above-described conditions due to the time delays inherently associated with the detection, communication, centralized decision making with associated latencies, and action. The solution to this problem is the distributed control based on the local distributed control modules, such as the intelligent and self-aware distributed impedance (or equivalent voltage) injection modules attached to the HV transmission lines 108 suspended from the towers 201, such as the CDIIMs 301 coupled to the high voltage (HV) power lines 108. These CDIIM 301 or distributed impedance injection modules are made self-aware and have sufficient intelligence, computing capability, communication capability and control capability to respond locally to any sensed disturbance in a sub-cyclic timeframe.”) [All connected and coupled devices and systems in the local area reads on “location specific”, and the importance of the response time reads on “time dependent”.]

Regarding claim 12, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein the supervisory utility comprises an optimization engine that is configured to accept the constraints comprising policies, regulations and standards for the power grid and the real-time inputs from the sensors, comprising environmental conditions, and the real-time power flow related inputs from the distributed FACTS based controllers and IIMs and generate and communicate decisions and settings for hierarchical control of the power grid. (Inam: [0046] “These normal speed communication channels are used for monitoring, and supervisory control of the power grid, and the collection of data on power grid operations for simulation and optimization of the HV power grid operations.”) [The simulation and optimization function reads on “an optimization engine”.]

Regarding claim 13, Inam, Aivaliotis and Saha teach all the features of claims 10 and 12.
Inam further teaches:
wherein the optimization engine is implemented as a data processing system configured as the optimization engine enabled to receive the constraints and real time inputs for the generation of decisions and settings; wherein the optimization engine generates the decisions and settings that are optimized based on the constraints provided and the local conditions identified; wherein the optimized decisions and settings enable the one or more objective functions pre-set for the power grid. (Inam: (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0046] “These normal speed communication channels are used for monitoring, and supervisory control of the power grid, and the collection of data on power grid operations for simulation and optimization of the HV power grid operations.”; [0057] “The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Inam does not explicitly teach: wherein the optimized decisions and settings and hierarchical control enable optimization of asset utilization and life by enabling the utility to establish and implement power handling rules that reduce overstressing elements of the grid under adverse conditions; and wherein the optimized decisions and settings and hierarchical control enable a control capability for power flow control over available powerlines of the grid to improve grid utilization.
Aivaliotis further teaches:
wherein the optimized decisions and settings and hierarchical control enable optimization of asset utilization and life by enabling the utility to establish and implement power handling rules that reduce overstressing elements of the grid under adverse conditions; and wherein the optimized decisions and settings and hierarchical control enable a control capability for power flow control over available powerlines of the grid to improve grid utilization. (Aivaliotis: [0077] “A first feature of the present arrangement concerns a basic underlying concept that maximizing transmission system utilization and accommodating larger renewable and intermittent energy sources at an acceptable cost and without diminishing reliability, but rather enhancing it, requires careful adaptive selection of performance criteria as conditions vary.”; [0034] “Extensive simulation experiments must be performed prior to deploying DLRs and additional (to the already planned ones) PMUs to identify key locations for their implementation in order to achieve quantifiable system performance in an order pre-agreed on, so that, assuming the present system is used to process on-line information about the system, the performance objectives and/or their desired tradeoffs are achieved.”; [0016] “The present arrangement makes it possible to use on-line measurements to make decisions about enhancing the T&D equipment at the key locations and adjusting it in real time in order to better utilize energy resources.  Maximum utilization of the existing assets and optimized operation of the power grid delivers additional benefits such as better utilization of all available resources, including renewable resources, both economically and from the system reliability point of view, as well as in terms of greenhouse gas emissions reduction.”)
The motivation to combine Inam, Aivaliotis and Saha, which teach the features of the present claim, as submitted in claim 10, is incorporated herein.

Regarding claim 14, Inam, Aivaliotis and Saha teach all the features of claim 10.
Aivaliotis further teaches:
wherein the real-time input based decisions and settings generated within the constraints provided and communicated by the supervisory utility enabling hierarchical control of the power grid to provide a comprehensive dynamic real-time line rating (DLR) and thermal rating (RTTR) capability to the grid for power handling as opposed to power handling capacity based on the static worst-case line rating and thermal rating, thereby improving the network reliability and enhancing the utilization of the whole power grid to enable better asset life management and improve the return on investment for the utilities. (Aivaliotis: figure 4; [0014] “Moreover, the deployment of phasor measurement units (PMUs) and other fast and accurate sensing technologies provide a more accurate and real-time assessment of the grid/system conditions via enhanced state solution/estimation technologies. At the same time, since physical limits of various pieces of equipment could change with ambient conditions, the pr sent arrangement simultaneously employs dynamic line rating (DLR) units arranged to better estimate and ultimately predict more accurately the actual equipment limits, such as the actual thermal limits of transmission lines in real time.”; [0072] “Turning to adaptation module 138, FIG. 4 is an exemplary flow chart 400 showing the operation of adaptation module 138 in the context of FIG. 1. In a first step 402 adaptation module 138 receives online information about the system operating state (system model and operating conditions) and dynamic thermal ratings and other limits from WASA module 136. Then, at step 404, adaptation module 138 selects the most appropriate performance metric to optimize.”)
The motivation to combine Inam, Aivaliotis and Saha, which teach the features of the present claim, as submitted in claim 10, is incorporated herein.

Regarding claim 15, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein the plurality of FACTS based controllers are integrated with control and communication capability and are configured to couple the distributed power generators, the substations, the distributed loads and power storage devices to the power grid enabling hierarchical control of the power grid to meet the one or more objective functions pre-set for the power grid. (Inam: figure 9; [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”) [See communications and couplings, illustrated in figure 9.]

Regarding claim 16, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein the collective hierarchical control of the power grid is by the control capability comprising, of the supervisory utility to directly control the traditional large power generation capabilities such as pre-existing thermal power plants, atomic power plants and hydroelectric power plants, of the localized intelligent centers for control of the non-conventional distributed generation sources such as wind energy farms and solar energy farms, bio-energy units, wave energy units, the power storage devices and the power distribution with demand response, all coupled to the power grid using FACTS based controllers that are communicably coupled to the localized intelligent centers, and the localized intelligent centers enabling IIMs distributed coupled to the power transmission lines of the grid to inject, individually or as synchronous local groups, impedance into the transmission line segments they are coupled to for controlling the power flow over the power transmission lines of the power grid. (Inam: figure 9; [0036] “10. Distributed generators—in this application this refers to the distributed generation capability (other than the large conventional generation stations) that could be inside, at, or outside the edge of the HV power grid but are coupled to the HV power grid with FACTS-based control capability and enabled with high speed communication capability. These include: wind energy farms, Solar energy farms, bioenergy units, wave energy units, etc. that are typically non-conventional producers of energy. This also includes all conventional distributed generation sources but not traditional large generation capabilities such as pre-existing thermal power plants, atomic power plants, hydroelectric plants etc. that are controlled directly by the Supervisory Utility.”) [See energy storage devices 800, as illustrated in figure 9.]

Regarding claim 17, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein each FACTS based IIM is further configured to generate and inject impedance or voltage into the transmission line to which it is coupled to in response to the sensed changes in power flow and specific injection settings provided by the at least one localized intelligence center. (Inam: Claim 16 “transmitting from and receiving current measurements from at least one of the respective distributed impedance injection modules at a local intelligence center indicative of an unwanted disturbance on the respective transmission line; and transmitting from the respective local intelligence center instructions to one or more distributed impedance injection modules to cause those distributed impedance injection modules to inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Regarding claim 18, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein each localized intelligence center provides specific injection settings to a FACTS based IIM and a FACTS based controller based on decisions and settings received from the supervisory utility, to meet one or more objective functions pre-set for the power grid. (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0057] “The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Regarding claim 19, Inam, Aivaliotis and Saha teach all the features of claim 10.
Inam further teaches:
wherein the measured environmental conditions comprise at least one of: a voltage, a current, a temperature, a humidity, a noise, a wind speed, or a geomagnetically induced current (GIC) vibration. (Inam: [0064] “In the disclosed system the drop in voltage at the load and oscillations are sensed by the distributed monitoring and control facility of the CDIIM 301.”)


Regarding claim 20, Inam teaches:
A method for meeting one or more objective functions pre-set for a power grid, the method comprising: (Inam: Abstract “A system architecture and method for enabling hierarchical intelligent control with appropriate-speed communication and coordination of control using intelligent distributed impedance/voltage injection modules, local intelligence centers, other actuator devices and miscellaneous FACTS coupled actuator devices is disclosed. Information transfer to a supervisory utility control is enabled for responding to integral power system disturbances, system modelling and optimization. By extending the control and communication capability to the edge of the HV power grid, control of the distribution network through FACTS based Demand response units is also enabled. Hence an integrated and hierarchical total power system control is established with distributed impedance/voltage injection modules, local intelligence centers, connected other actuator devices, miscellaneous FACTS coupled devices and utility supervisory all networked at appropriate speeds allowing optimization of the total power system from generation to distribution.”; [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”)
receiving, from a plurality of sensors and a plurality of flexible alternating current transmission system (FACTS) based impedance injection modules (IIMs), real-time measurement of data, the measured data comprising at least one of: a voltage, a current, a temperature, a humidity, a noise, a wind speed, or a geomagnetically induced current (GIC) vibration, wherein the sensors and the FACTS based IIMs are coupled to transmission lines of the power grid; (Inam: figure 9; [0047] The aim of the disclosed invention is to expand the operation of the distributed impedance injection modules CDIIMs, LINCs to optimize the operation of the total power system by providing standardized high-speed local control capability and high-speed local communication (sub-cyclic speeds) capability to the components and subsystems in the local segments of the HV transmission grid and the total power system. Currently a number of FACTS-based monitoring and control capabilities and FACTS-coupled subsystems that influence the operation of the total power system from generation to distribution are being implemented within, at the edge and outside the edge of the total power system. It is the aim of the current invention to integrate the capabilities of all these subsystems locally with the CDIIMs and LINCs to provide a standardized local control capability.”; [0058] “FIG. 5 is an exemplary block diagram of a FACTS monitoring and control module 500 that form other actuator devices that provide the capability for the FACTS electronic devices 501 connected to the total power system for controlling and analyzing its operation using the FACTS-based control capability 502 with high-speed communication capability 410, enabled through high speed link 303.”; [0064] “A typical example is when a distributed load comes online suddenly. Due to the inertia of the system, it takes time for the main generators to rev up and increase the supply current. The sudden increase in load can cause oscillations and droop in voltage on the HV Power grid and hence at the connected loads. In the disclosed system the drop in voltage at the load and oscillations are sensed by the distributed monitoring and control facility of the CDIIM 301.”) [The monitoring functions that are integrated with CDIIMs read on “a plurality of sensors and a plurality of flexible alternating current transmission system (FACTS) based impedance injection modules (IIMs)”. Sensing the voltage and oscillations reads on “to measure … environmental conditions”. See the distributed actuator modules or the CDIIMs distributed along the transmission lines, illustrated in figure 9.]
receiving constraints … and the one or more pre-set objective functions; (Inam: [0063] “Such a system can provide optimized, dynamic, localized control of power flows from generators to loads by adjusting the generation outputs and line currents of the HV transmission grid based on system constraints and load requirements.”)
communicating the decisions and settings to localized intelligence centers that provide instructions to FACTS based controllers and the FACTS based IIMs, to control power flow of the power grid. (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0057] “The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Inam does not explicitly teach: receiving constraints comprising policies, … and the one or more pre-set objective functions; using the received measured data with the constraints, policies, … and generating decisions and settings that meet the one or more pre-set objective functions.
Aivaliotis teaches:
receiving constraints comprising policies, … and the one or more pre-set objective functions; using the received measured data with the constraints, policies, … and generating decisions and settings that meet the one or more pre-set objective functions. (Aivaliotis: [0073] “At step 406, adaptation module 138 optimizes system operation based on current system operating state, current constraints/limits, and selected performance metric.  At step 408, adaptation module 138 calculates control actions to achieve computed optimal system operation.  Log calculated control actions occur at step 410 and finally, at step 412, adaptation module 138 transmits calculated control actions to system operators 132/140 and/or to controllable equipment 142.”; “[0049] “It is noted that PMU measurements are time-synchronized measurements of voltage and current phasors across the transmission grid.  They indicate the operating condition of the power system, i.e. exact voltage level at various locations throughout the system and current flow through various transmission lines in the system.”; [0163] “Once the design of the conductor is decided by the utility engineer, the transfer capacity of any overhead transmission line is directly affected by weather conditions, especially wind which varies randomly, spatially and substantially.  In New York State as around the world, the transmission capacity is currently fixed based on assumed weather conditions.  These assumed weather conditions may be constant throughout the year or might be adjusted seasonally to set the capacity limit of a transmission line.”; [0164] The present dynamic line rating technology provides the capacity of the transmission line in real time, taking into consideration actual weather conditions and, particularly, the effect of wind variability.”) [The current constraints/limits read on “the constraints”, weather conditions reads on “the measured environmental conditions”, and the combination of the voltage and the current flow reads on “the sensed power flow characteristics”. The greenhouse gas emission reduction read on “policies”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam and Aivaliotis before them, to modify power grid control system to incorporate using constraints, such as regulatory constraints.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for more efficient and cleaner utilization in transmitting of power (Aivaliotis: [0011] “Turning back to the operating protocols for such equipment used when managing a power grid, many previously defined prior art protocols for operating the system reliably during both normal and contingency conditions have problems finding a feasible operating point or result in operating conditions that prevent the most efficient and cleanest utilization of the existing generating resources due to reliability-related constraints.  Under different situations such operating conditions might not be optimal, which could be further improved by proper utilization and arrangement of existing T&D equipment, which never the less, in current systems, is not fully utilized due to insufficient control decisions resulting from reduced situational awareness or reduced knowledge of control algorithms for optimally operating such equipment.”; [0073] “At step 406, adaptation module 138 optimizes system operation based on current system operating state, current constraints/limits, and selected performance metric.  At step 408, adaptation module 138 calculates control actions to achieve computed optimal system operation.”).

Inam and Aivaliotis do not explicitly teach: receiving constraints comprising policies, regulations and standards, and the one or more pre-set objective functions; using the received measured data with the constraints, policies, regulations and standards, and generating decisions and settings that meet the one or more pre-set objective functions.
Saha teaches:
receiving constraints comprising policies, regulations and standards, and the one or more pre-set objective functions; using the received measured data with the constraints, policies, regulations and standards, and generating decisions and settings that meet the one or more pre-set objective functions. (Saha: [0002] “The maximum allowable vegetation height (MAVH) under or around high voltage power lines right-of-way (ROW) is mainly controlled by the MGCC and required MVCD parameters.  The utility vegetation management line of business must ensure compliance to this MVCD requirements for the electric lines that they own or maintain.  The This electric transmission and distribution vegetation management is a mandatory compliance process that electric utility companies (investors owned, publicly owned or privately owned), Transmission Owners (TO) and Generation Owners (GO) must carry out to ensure safe, reliable and affordable electricity supply to their customers and prevent any hazards to the environment from potential vegetation related flash-over hazards and resulting blackouts.  Noncompliance to these regulations may impose steep fines and other punishments to the responsible utility companies, TO or GO.”; [0008] “This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic. … This invention issues vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) to the electric utility vegetation management crews based on the proprietary machine learning and artificial intelligence algorithms without needing any human field power line vegetation inspectors.  The power lines infrastructures such as towers, poles and conductors are in geospatially static environment which is favorable for monitoring these infrastructures remotely using this current invention.  The stationary sensors may be capable of optical imaging, electromagnetic sensing or sonic sensing across wide range of spectrum including but not limiting to, red green blue (RGB) visual band, infrared (IR), multispectral (MS), Hyper-spectral (HS), light detection and ranging (LiDAR), radio detection and ranging (RADAR), synthetic aperture radar (SAR) or ultrasonic.”) [Having the vegetation proximity advisory (VPA) and vegetation resolution advisory (VRA) for the right-of-way, electromagnetic field, and noises reads on “regulations and standards”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Inam, Aivaliotis and Saha before them, to modify power grid control system to incorporate consideration for regulations and standards.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing efficiency of power transmission while protecting the nation's critical power infrastructures, human lives, and properties and environment (Saha: [0007] “Thus, there remains a heartfelt need for an improved system and method in which the utility power lines vegetation management process can protect the nation's critical power infrastructures, human lives, properties and environment with higher reliability, accuracy and efficiency.”)

Regarding claim 21, Inam, Aivaliotis and Saha teach all the features of claim 20.
Inam further teaches:
wherein to provide the instructions to the FACTS based controllers and the FACTS based IIMs, the localized intelligence centers: receive the decisions and settings from supervisory utility; generate specific injection settings to control the FACTS based IIMs coupled to it; and communicate the decisions and settings generated to the FACTS based controllers and specific injection settings to the FACTS based IIMs. (Inam: [0043] “The integrated and hierarchical control capability proposed by the present invention disclosure using distributed impedance injection modules, other actuator modules and miscellaneous FACTS-coupled actuator devices, is a general concept and can be applied with any distributed impedance injection modules, other actuator devices and the miscellaneous FACTS controlled actuator devices inter-linked in a hierarchical fashion using LINCs for transfer of data using the appropriate speed communication capability. The control hierarchy using the CDIIMs, LINCs and Supervisory utility for providing total power system control. These generic concepts are now disclosed using specific implementation details for clarity.”; [0057] “The communication capability enables heirarchical control, which is distributed control of the HV power grid segments by the CDIIM 301, providing local control of all connected and coupled devices and systems in the local area by the LINCs 302, to the total power system control by utility supervisory 206 in that order. [0056] 4. The established communication capability via reasonably fast and secure communication links interconnecting the local supervisory modules and communicating with the utility central supervisory control form the enabler for data compilation for simulations and for major remedial action in case of problems that cannot be resolved by the distributed impedance injection modules and the interconnected LINCs supervisory at the local level within the total power system.”; Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Regarding claim 22, Inam, Aivaliotis and Saha teach all the features of claim 20.
Inam further teaches:
wherein the control instructions are generated to meet the one or more pre-set objective functions for the power grid. (Inam: Claim 17 “when the disturbance is larger than can be corrected by one local intelligence center, transmitting from the respective local intelligence center to at least one additional local intelligence center to cause those local intelligence centers to transmit instructions to respective distributed impedance injection modules to cause those distributed impedance injection modules to also inject impedance/voltages onto the respective transmission line tending correct the disturbance.”)

Regarding claim 23, Inam, Aivaliotis and Saha teach all the features of claims 20 and 22.
Aivaliotis further teaches:
wherein the one or more pre-set objective functions comprise at least one of: an energy cost, a network reliability, or asset utilization and life. (Aivaliotis: [0077] “A first feature of the present arrangement concerns a basic underlying concept that maximizing transmission system utilization and accommodating larger renewable and intermittent energy sources at an acceptable cost and without diminishing reliability, but rather enhancing it, requires careful adaptive selection of performance criteria as conditions vary.”; [0034] “Extensive simulation experiments must be performed prior to deploying DLRs and additional (to the already planned ones) PMUs to identify key locations for their implementation in order to achieve quantifiable system performance in an order pre-agreed on, so that, assuming the present system is used to process on-line information about the system, the performance objectives and/or their desired tradeoffs are achieved.”; [0016] “The present arrangement makes it possible to use on-line measurements to make decisions about enhancing the T&D equipment at the key locations and adjusting it in real time in order to better utilize energy resources.  Maximum utilization of the existing assets and optimized operation of the power grid delivers additional benefits such as better utilization of all available resources, including renewable resources, both economically and from the system reliability point of view, as well as in terms of greenhouse gas emissions reduction.”) [The economical consideration or the cost of the energy sources reads on “energy cost”, the system reliability reads on “network reliability”, and utilization of all available resources which also extends life of the resources reads on “asset utilization and life …”.]
The motivation to combine Inam, Aivaliotis and Saha, which teach the features of the present claim, as submitted in claim 20, is incorporated herein.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116